Citation Nr: 1529481	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for labyrinthitis, prior to October 7, 2014.

2.  Entitlement to a rating higher than 30 percent for labyrinthitis from October 7, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to January 1984.  He also had service with the Army Reserves from January 1984 to June 2005.

This case initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted entitlement to service connection for labyrinthitis (claimed as inner ear imbalance) and assigned a noncompensable (0 percent) rating from April 23, 2003.  The Veteran timely appealed the initial rating assigned.

In March 2012, the Board remanded the case to the RO so that the Veteran could be scheduled for a Board hearing.  The Veteran and his spouse testified before the undersigned during a March 2013 hearing at the RO.

In May 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2015, the AOJ increased the rating to 30 percent, effective October 7, 2014, creating a staged rating as indicated on the title page.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).


FINDINGS OF FACT

1.  Prior to October 7, 2014, there were no objective findings supporting the diagnosis of vestibular disequilibrium.

2.  From October 7, 2014, the Veteran was receiving the maximum schedular rating under the most analogous diagnostic code.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for labyrinthitis prior to October 7, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20 4.31, 4.87, Diagnostic Code (DC) 6204 (2014).

2.  The criteria for a rating higher than 30 percent for labyrinthitis from October 7, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.87, DC 6204. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Clams Assistance Act of 2000 (VCAA

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  As noted above, the claim for a higher initial rating for labyrinthitis arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and affording the Veteran two VA examinations as to the nature and severity of his labyrinthitis.  In its May 2014 remand, the Board instructed that the AOJ request that the Veteran identify additional treatment for labyrinthitis and the AOJ requested this information in a June 2014 letter.  The AOJ thus complied with the Board's remand instructions in this regard.  The AOJ also obtained VA records.  In addition, the AOJ instructed that the Veteran be afforded a new VA examination as to the nature and severity of his labyrinthitis.  The Veteran was afforded such an examination in October 2014.  For the reasons indicated by the discussion below, this examination and the prior April 2009 VA examination were adequate because they were based on consideration of the Veteran's prior medical history and described his labyrinthitis in sufficient detail to allow the Board to make a fully informed evaluation.  The AOJ thus complied with the Board's remand instructions in this regard as well.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the March 2013 Board hearing, the undersigned explained the issue on appeal and asked questions that suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Further, the Board remanded this issue to obtain more development in an effort to substantiate the Veteran's initial increased rating appeal.

The Board will therefore proceed to the merits of the appeal.


Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  Such "staged" ratings have been assigned in this case.  Fenderson, 12 Vet. App. at 125-26.

The Veteran's labyrinthitis is rated under 38 C.F.R. § 4.87, DC 6204, applicable to peripheral vestibular disorders.  Under DC 6204, a 10 percent rating is warranted for occasional dizziness and the maximum schedular rating of 30 percent is warranted for dizziness and occasional staggering.  Where, as here, the Rating Schedule does not provide a 0 percent or noncompensable rating for a particular diagnostic code, such a rating is to be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  A Note following DC 6204 provides: "Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code."

The Veteran and his spouse indicated during the Board hearing and the Veteran indicated in his written statements that he experiences almost daily dizziness and staggering, as well as loss of balance, vertigo, and lethargia requiring midday naps.  The Veteran and his wife are competent to testify to these symptoms, but DC 6204 specifically requires "objective findings supporting the diagnosis of vestibular disequilibrium."  Although "objective findings" are not defined, the term "objective" indicates a basis other than subjective observations and "findings" suggests medical examination or testing.  See Webster's New World Dictionary 934 (Third College Edition 1988) (defining "objective" as "Med: designating or of a symptom or condition perceptible to others besides the patient") cited in Beitia v. Nicholson, 24 Vet. App. 358 (table) (non-precedential) (Aug. 20, 2007); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (stating that single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  For the following reasons, the Board concludes that there are no such findings in the evidence of record in this case from the April 23, 2003 effective date of the grant of service connection to the October 7, 2014 effective date of the 30 percent rating.

The most thorough discussion of whether there were objective findings supporting the diagnosis of vestibular equilibrium prior to October 7, 2014 are those of the physician who conducted the April 2009 VA ear disease examination.  The physician reviewed the claims file and noted the Veteran's in-service hospitalization for labyrinthitis of the right ear and considerable loss of hearing at that time.  On examination, the auricles, external canals, tympanic membranes, tympanums, and mastoids were all normal.  The physician opined: "I do not think this patient has active ear disease present, but I think he has residuals of labyrinthitis."  He noted that the Veteran continued to have some disequilibrium, but that there was no infection of the middle or inner ear.  The physician found that the "peripheral vestibular disorder is only exemplified in a subjective fashion."  In support of this conclusion, he noted, "I did a complete cranial nerve neurological on the patient and consider this to be normal."  He also opined that the Veteran did not have Meniere's disease, and that the complications of ear disease were sensorineural hearing loss on the right.

As the physician explained the reasons for his conclusion that the symptoms the Veteran was experiencing were subjective, based on his examination finding and an accurate characterization of the evidence of record, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, there is nothing in the evidence of record to the contrary.

Prior to the appeal period, a November 1995 Family Practice chart note prepared by Dr. R.U. noted the Veteran's complaints of dizzy spells.  Examination was normal including clear tympanic membranes.  The diagnosis was vertigo intermittent probably from intermittent Meniere's.  A June 2003 VA treatment note indicated in the "subjective" section that the Veteran had positional dizziness a few times per week, lasting a few seconds, but he "had learned to live with it."  There were no objective findings or assessment relating to these symptoms.  A February 2004 VA treatment note indicated in the "subjective" section that the Veteran had chronic intermittent positional dizziness.  There were no objective findings or assessment relating to these symptoms.  Vertigo was noted in an April 2007 Austin Heart treatment note, but there were no abnormal examination findings in this regard.  The March 2009 VA audiological examination report noted the Veteran's in-service hospitalization for acute labyrinthitis/vestibular neuronotis.  The examiner noted the Veteran's complaints of balance problems.  Otoscopic inspection revealed clear ear canals and unremarkable tympanic membranes.  Tympanometry revealed normal middle ear air pressure and mobility bilaterally.  Ipsilateral and contralateral acoustic reflexes were present bilaterally at reduced sensation levels suggesting cochlear site of lesion and preventing acoustic reflex testing.  The diagnosis noted right ear sensorineural hearing loss.  The audiologist who conducted the examination noted that the requested opinion regarding whether the current hearing loss and inner ear condition were related to the Veteran's military service were outside the scope of the practice of audiology and an ear nose and throat examination were required for this purpose.

The above evidence reflects that there were no objective findings supporting the diagnosis of vestibular disequilibrium until the October 7, 2014 VA examination, which indicated that there were abnormal findings on electronystagmography testing.  There was no indication that the reduced sensation levels of the ipsilateral and contralateral acoustic reflexes noted on the March 2009 VA audiological examination were related to a diagnosis of vestibular equilibrium.  Instead, this examiner stated that such reflexes at reduced sensation levels suggested cochlear site of lesion.  The audiologist who conducted the March 2009 VA examination specifically noted that etiological questions were better answered by the physician who conducted the cotemporaneous ear examination.

The preponderance of the evidence is thus against an initial compensable rating prior to October 7, 2014 under DC 6204.  The Note following DC 6204 also provides that hearing impairment or suppuration be separately rated.  The Veteran has been granted service connection for right ear hearing loss.  However, service connection for left ear hearing loss has been denied because the audiometric readings did not meet the standards for hearing loss disability in the applicable VA regulation, 38 C.F.R. § 3.385 (2014).  The Note has therefore been considered and applied.  Moreover, the Veteran is receiving the maximum schedular 30 percent rating under DC 6204 from October 7, 2014, and cannot receive a higher rating under this diagnostic code from that date.

In addition, although labyrinthitis is referenced in a Note to DC 6200, applicable to chronic suppurative otitis media, mastoiditis, and cholesteatoma, it is not specifically listed as a disorder with its own diagnostic code.  The Board must therefore consider whether rating by analogy to a different diagnostic code is appropriate.  See 38 C.F.R. § 4.20 (requiring consideration of rating by analogy when a condition is unlisted); compare Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (the Board has a duty to acknowledge and consider all regulations that are potentially applicable) with Copeland v. McDonald, __ Vet. App. __, 
No. 14-0929, 2015 WL 3903356, at *3 (Vet. App. June 25, 2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy").  DC 6205 provides ratings for Meniere's disease and contains ratings higher than 
30 percent.  The Board finds, however, that DC 6204 is the more analogous diagnostic code because, as the above evidence shows, the Veteran has consistently been diagnosed with labyrinthitis.  Moreover, although the November 1995 treatment note created prior to the appeal period indicated probable Meniere's, the evidence from during the appeal period includes the April 2009 VA examination report, in which the examiner, based upon examination findings, indicated, "I do not feel this patient has Meniere's disease," and the October 2014 VA examination, which contains a diagnosis of peripheral vestibular disorder with "other diagnosis" of labyrinthitis and vestibular neuronitis, and no diagnosis of Meniere's disease.  "Labyrinthitis" is "inflammation of the internal ear" that "may be accompanied by hearing loss or vertigo."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 995 (32d ed. 2012).  Labyrinthitis is also called "otitis interna" id., "an archaic name for a general ear infection condition which is more accurately classified as a peripheral vestibular disorder DC 6204."  Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 25,202, 25,205 (May 11, 1999).  Prior to the 1999 amendment, DC 6204 was entitled "[l]abyrinthitis, chronic."  See 38 C.F.R. § 4.87a, DC 6204 (1998).  The Board therefore finds that DC 6204 is the most appropriate diagnostic code under which to rate the Veteran's labyrinthitis, and rating by analogy to DC 6205 or any other diagnostic code applicable to diseases of the ear is not warranted.  See 38 C.F.R. § 4.20 (instructing that conjectural analogies and those not fully supported by clinical and laboratory findings are to be avoided).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  

The Veteran is in receipt of service connection for labyrinthitis, right ear hearing loss, and tinnitus, all of which are related.  In addition, as noted above, the Veteran has indicated that he experiences lethargia which is not specifically mentioned in DC 6204.  The Board will therefore consider whether there is marked interference with employment or frequent hospitalization warranting referral for extraschedular consideration.  On the March 2009 VA audiology examination, the Veteran stated that his hearing loss made it hard to hear sounds from the right and use cell phones with his right ear, and that he had learned to deal with the dizzy spells and they had no major effect at that time.  On the April 2009 VA ear disease examination, the Veteran stated that he had compensated well for the episodes of dizziness, which were minimal compared to in the beginning.  On the September 2014 VA audiology examination, the examiner found that neither the hearing loss nor the tinnitus impacted the ordinary conditions of daily life, including the ability to work.  Similarly, the October 2014 VA ear disease examiner responded in the negative to the question, "Do any of the Veteran's ear or peripheral vestibular conditions impact his or her ability to work?"  During the Board hearing, the Veteran did not discuss whether the labyrinthitis affected his employment.  The above evidence reflects that there was little, if any, impact of the Veteran's labyrinthitis, hearing loss, or tinnitus on his employment and the Board therefore finds that there is no marked interference with employment in this case.  As there is also no evidence of frequent hospitalization or that the regular schedular standards have otherwise been rendered impractical, a remand for referral for consideration of an extraschedular rating is not warranted in this case.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against an initial compensable rating for labyrinthitis prior to October 7, 2014 and a rating higher than 30 percent from that date.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to an initial compensable rating for labyrinthitis, prior to October 7, 2014 is denied.

Entitlement to a rating higher than 30 percent for labyrinthitis from October 7, 2014 is denied.



____________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


